668 S.E.2d 530 (2008)
The STATE
v.
UNDERWOOD.
No. A07A0576.
Court of Appeals of Georgia.
October 16, 2008.
David L. Cannon Jr., Solicitor-General, Barry W. Hixson, Assistant Solicitor-General, for appellant.
Charles T. Magarahan, Atlanta, for appellee.
ADAMS, Judge.
In State v. Underwood, 283 Ga. 498, 661 S.E.2d 529 (2008), the Supreme Court reversed *531 the judgment of this court in State v. Underwood, 285 Ga.App. 640, 647 S.E.2d 338 (2007). We, therefore, vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment reversed.
ANDREWS, P.J., and ELLINGTON, J., concur.